DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 3/26/21 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 8-9 directed to an invention non-elected without traverse.  Accordingly, claims 8-9 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claim amendments filed 3/26/21 appear to align claim 1 more closely with Applicant’s previously provided / argued data (see 10/27/20 remarks pg 6-8).  Applicant’s amendments have been fully considered and are persuasive with respect to the previously applied 35 USC 112 rejections, therefore these rejections have been withdrawn. 
With respect to the 3/26/21 amendments to the claims, the examiner agrees that the previously cited prior art: Frank, Lin, Zlochower and Meeks do not explicitly teach the amended content directed to 
gelling the silica sol in a state in which the base material for a blanket is impregnated with the silica sol by treating with acetic acid, further at the claimed molar ratio (the combination of the above art had previously obviated surface treatment of the base material fibers with acetic acid, but does not teach acetic acid treatment of the silica sol gel impregnated base material); 
aging the base material in the presence of a solution as claimed, further at the temperature / time conditions; 
volume ratio and duration of surface modifying step; 

duration of the J) drying step
After further search and consideration, the following prior art are made of record:
US 4,204,907 (hereafter Korklan): Korklan teaches a method of impregnating a mat with a colloidal silica composition (See, for example, abstract).  Korklan further teaches wherein a gel assisting additive for the system includes acids, such as acetic acid (See, for example, col 2 line 60-col 3 line 26, table I).  But Korklan appears to only teach incorporation of additive directly with the colloidal silica sol prior to impregnation, and further appears to only supply the acid at ratios below those claimed, such as ~0.3-1 wt% per ~ 14.775-14.85 wt% silicon dioxide (See, for example, col 4 lines 26-34).  
US2007/0020917 (hereafter Brook) teaches a method of preparing silsesquioxanes from silane precursors via a solgel processes of hydrolysis and condensation (See, for example, abstract, [0006]).  Brook further teaches aging in basic solutions, and wherein a variety of bases can be predictably used for aging, including KOH, NaOH (See, for example, [0037], [0041], [0095], [0101-0104]).  But it does not teach such treatment to base materials impregnated with a silica sol. 
Considering the above amendments including the specificity with a number of process conditions (temperature/ time / concentration / ratio) as well as applicant’s arguments and experimental evidence, in view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness outweighs the evidence of obviousness.  The prior art does not adequately teach the claimed process including the amended gelling and aging steps in sufficient detail or sufficient predictability / motivation, baring improper hindsight, to obviate the claims when considering these amendments within the entirety of the claim scope.  
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN H EMPIE/Primary Examiner, Art Unit 1712